Mr. Sergeant pro quer. moved for a rule to shew cause on the defendant why an attachment should not issue against him, upon an affidavit that a writ of estrepement had been served on him in this cause, and that he had afterwards declared he would go on committing waste, notwithstanding the power of the justices, sheriff, &c.
The Court declared that they need not in such case give a rule to shew cause, hut upon such highly improper expressions would grant the attachment in the first instance, the defendant having set at naught the powers of the Court: and the attachment was awarded accordingly, to the sheriff of Chester county, where the ejectment was commenced.